DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2020 and 11/11/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1, 2, 7, 8, 13, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0362256 A1 Schulze et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 7.
3:	As for Claim 2, Claim 2 is rejected for reasons discussed related to Claim 8.
4:	As for Claim 7, Schulze et al teaches in Paragraph [0044] and depicts in Figures 6A and 8 An image processing apparatus, comprising: a processor (805); and a memory (860) coupled to the processor (805) and storing instructions that, when executed by the processor (805), cause the image 
5:	As for Claim 8, Schulze et al teaches in Paragraph [0042 and 0044] wherein the instructions further cause the image processing apparatus to be configured to, control obtaining of the N frames of the images when; a to-be-photographed image of the camera is a moving image; the first exposure time exceeds a safe time or the first ISO sensitivity is in a first preset threshold interval and the first exposure time is in a second preset threshold interval.
6:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 7.
7:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 8.
8:	As for Claim 20, Schulze et al teaches in Paragraphs [0001, 0006, 0034] wherein the instructions further cause the terminal device to be configured to enter into a snapshot mode (capture operation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

9:	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0362256 A1 Schulze et al in view of Official Notice..
10:	As for Claim 14, Schulze et al teaches in Paragraphs [0025 and 0044] wherein the terminal device further comprises a mobile phone. However, does not explicitly teach the communications hardware of the model phone. 
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to include an antenna within a cellphone for communication over multiple network types including a CDMA network in order to allow the phone to communicate of common cellular networks.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include within the mobile phone of Schulze et al an antenna for communication over multiple network types including a CDMA network in order to allow the phone to communicate of common cellular networks.
Allowable Subject Matter
Claims 3-6, 9-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 9, 2022